     Case 3:18-cv-01289 Document 62 Filed 01/18/19 Page 1 of 1 PageID #: 483



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                               CIVIL ACTION NO. 3:18-1289

MATTHEW MALLORY,
ALTERNATIVE MEDICINAL OPTIONS LLC,
GARY KALE,
GRASSY RUN FARMS, LLC, their agents,
assigns, attorneys, and all other acting
in concert with the named defendants,

                             Defendants.

                                           ORDER

              Pending is the United States’ Motion to Stay Order Entered on January 17, 2019

(ECF No. 60). ECF No. 61. For reasons appearing before the Court, the Court GRANTS the

motion and STAYS the dissolution of the Preliminary Injunction, until and including

Wednesday, January 23, 2019. The Court DIRECTS Defendants to file a Response to the

Government’s motion on or before 12 noon on Tuesday, January 22, 2019.


              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                           ENTER:       January 18, 2019




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE
